UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-5098



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CORTEZ LEON FISHER,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-288-RDB)


Submitted:   April 6, 2005                 Decided:   April 25, 2005


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Joanna Beth Silver, OFFICE OF THE FEDERAL PUBLIC            DEFENDER,
Baltimore, Maryland; James Wyda, Federal Public Defender,   Paresh S.
Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,    Maryland,
for Appellant. Thomas Michael DiBiagio, United States       Attorney,
Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES     ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cortez Leon Fisher pled guilty to possession of a firearm

after conviction of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2000).* Fisher was sentenced to forty-six months’ imprisonment to

be followed by three years of supervised release. The district

court also specified an alternative sentence of thirty-six months’

imprisonment pursuant to this court’s recommendation in United

States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order), opinion

issued by 381 F.3d 316, 353-54 (4th Cir. 2004) (en banc), cert.

granted and judgment vacated, 125 S. Ct. 1051 (2005).

           Fisher now moves for an expedited remand of this case to

the district court in light of United States v. Booker, 125 S. Ct.

738 (2005).    We grant Fisher’s motion for remand to allow the

district court to reconsider Fisher’s sentence in light of Booker.

Fisher states that the sentencing issue is the only one he would

pursue on appeal.    Therefore, we affirm his conviction, vacate the

sentence   imposed    by   the   district   court,   and   remand   for

reconsideration of the sentence.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                     AFFIRMED IN PART,
                                         VACATED IN PART, AND REMANDED


     *
      Fisher does not attack the voluntariness of his guilty plea.

                                 - 2 -